DETAILED ACTION
The following Office action concerns Patent Application Number 17/034,472.  Claims 1, 7-11, 13, 15, 16, 18-21, 27 are pending in the application.
Claims 16, 18-21 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
The applicant’s amendment filed January 24, 2022 has been entered.
The previous grounds of rejection under 35 USC 103 over Peng et al in view of Nakada et al are withdrawn in light of the applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-11, 13 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Peng et al (US 2016/0039728) in 
Peng et al teaches a process of making (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene comprising reacting hexachlorobutadiene with hydrogen fluoride in the presence of a catalyst (par. 14, 34, 41, 56-57).  Hydrogen fluoride is equivalent to hydrofluoric acid as that term is used in the instant specification.  The process predominantly makes (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (par. 34, 41).  The reaction time is greater than four hours (par. 56-57).  The ratio of the (Z) isomer to the (E) isomer produced is greater than 90 % (par. 26, 41).  It would have been obvious to a person of ordinary skill in the art to optimize the reaction conditions to obtain 99 % of the (Z) isomer.
  The process is conducted by adding the catalyst to hydrogen fluoride to form a first mixture, heating the first mixture to 110-150 °C for one hour, cooling the first mixture to 0 °C, adding the hexachlorobutadiene to form a second mixture, and heating the second mixture to the reaction temperature of 110-120 °C (Examples 1 and 2, par. 56-57).  No additional solvent is added (par. 56-57).  Peng et al further teaches heating the first mixture to 110 °C in example 1 and 150 °C in example 2 (par. 56-57).  It would have been obvious to a person 
Peng et al also incorporates by reference Nakada et al regarding the process of reacting hydrogen fluoride with hexachlorobutadiene to make (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (par. 41).
Nakada et al teaches a process of making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene comprising reacting hexachlorobutadiene with hydrogen fluoride in the presence of a fluorination catalyst (col. 15, lines 11-30).  The fluorination catalyst includes niobium halide (col. 6, lines 63-67).  The reaction is conducted with a molar excess of hydrogen fluoride relative to the halogenated hydrocarbon (the hexachloro-butadiene) (col. 10, lines 5-20).  The reaction is conducted at a temperature of 0 °C to 175 °C (col. 10, lines 30-35).  Hydrogen fluoride is the reaction solvent (col. 10, lines 36-41).
It would have been obvious to combine the teaching of Nakada et al with the teaching of Peng et al since Peng et specifically incorporates by reference Nakada et al regarding the method of combining hexachlorobutadiene and hydrogen fluoride to form 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (Peng, par. 41).

However, Lui et al teaches a process for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene using a catalyst, wherein the catalyst includes niobium pentachloride (abstract; col. 1, line 63).  The niobium pentachloride is chlorine/fluorine exchange catalyst (col. 1, lines 54-63).  A chlorine/fluorine exchange catalyst is equivalent to a fluorination catalyst.
Peng in view of Nakada teaches a process for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene wherein the fluorination catalyst includes niobium halide and that the halides include chloride and fluoride (Nakada, col. 6, lines 63-67).  Lui et al teaches that niobium pentachloride is a chlorine/fluorine exchange catalyst for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (col. 1, lines 54-63).  A chlorine/fluorine exchange catalyst is a fluorination catalyst.  It would have been obvious to a person of ordinary skill to combine the niobium pentachloride catalyst of Lui et al with the process of Peng in view of Nakada because the niobium pentachloride of Lui satisfies the criteria suggested by Peng in view of Nakada for a suitable fluorination catalyst.
Response to Arguments
The applicant argues that Peng et al does not teach a niobium catalyst.  As discussed above, Nakada et al teaches a 
The applicant argues that the invention provides an unexpected benefit of greater selectively by using a niobium (V) chloride catalyst.  However, the examples in the specification are of no probative value in determining patentability of claims since they do not involve a comparison of applicant’s invention of a method of making (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene with the closest applied prior art, which is Peng et al and Nakada et al.  See In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 28, 2022